Citation Nr: 9903317	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-47 494	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for right hip arthritis 
as secondary to the service-connected amputation of the 
distal phalanx of the right great toe.

2. Entitlement to service connection for degenerative 
arthritis of the lumbar spine as secondary to the service-
connected amputation of the distal phalanx of the right 
great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating determination by 
the Pittsburgh, Pennsylvania RO.

In current status the case returns to the Board following the 
completion of development made pursuant to its February 1997 
Remand Order.


FINDING OF FACT

The veteran has not presented competent evidence to show that 
right hip arthritis and degenerative arthritis of the lumbar 
spine are etiologically or causally related to the service-
connected right great toe amputation residuals.


CONCLUSION OF LAW

Right hip arthritis and degenerative arthritis of the lumbar 
spine are not proximately due to or the result of the 
service-connected right great toe amputation residuals.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.310(a) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  In an October 1971 rating action, 
service connection was granted for amputation of the distal 
phalanx of the right great toe, and a 10 percent evaluation 
was assigned, effective July 1971.

In February 1992, the veteran filed claims for service 
connection for a right hip disability and low back pain 
secondary to his service-connected amputated right great toe 
residuals.  

On April 1992 VA examination, the veteran complained of 
aching in the right hip and low back.  He indicated that 
since amputation of his right great toe he had favored his 
right side with a change in gait and limping with more weight 
bearing on the right.  Examination of the lumbar spine 
revealed no postural abnormalities or fixed deformity, and 
back musculature was normal.  Range of motion was full in all 
directions.  Forward flexion was to 95 degrees and backward 
extension to 20 degrees with pain.  There was 40 degrees of 
lateral flexion bilaterally and 35 degrees of rotation 
bilaterally.  There was objective evidence of pain with a 
muscle spasm on forward flexion.  There was no evidence of 
neurological involvement.  Deep tendon reflexes were 3+ 
bilaterally and Achilles reflexes were 2+ bilaterally.  The 
diagnosis was degenerative joint disease changes at L5 and 
S1, by X-ray.

Range of motion of the right hip was full, without 
restriction or pain with motion.  Flexion of the right hip 
was to 125 degrees, extension to 0 degrees, abduction to 45 
degrees and adduction to 20 degrees.  There was no 
disturbance in gait, and station was stable, with a limp on 
the right.  The veteran faltered when attempting to rise on 
his toes secondary to the amputation.  Pedal pushes and pulls 
were full and equal.  There was no swelling or deformity of 
the right hip.  Previous X-ray films taken in 1990 showed a 
normal right hip; current X-rays showed arthritic changes.  

At his personal hearing in August 1993, the veteran testified 
that he had favored his right side since the partial 
amputation of his right great toe in 1968.  He further 
testified that he had a constant aching in his right hip, and 
that he had received treatment from the VA over the past 10 
years for back pain.  He had no problem climbing stairs and 
could walk at least a mile without pain, although he did have 
trouble with bending.  He stated that he was not directly 
informed by his treating physician that his back condition 
resulted from his service-connected disability, but was told 
that it was a possibility.  As a result of the veteran's 
testimony, an examination was requested for evaluation of his 
right hip and low back and the etiology of these pains in 
relation to the amputation residuals.

On VA examination in November 1993, the veteran complained of 
deep pain in his right groin and low back without significant 
episodes of radiation.  Examination of the spine revealed a 
normal lumbar spine with full flexion, lateral rotation and 
extension of the lumbar spine without evidence of paraspinous 
muscle spasm, deformity or spinous process tenderness.  
Straight leg raising was negative.  Distal motor strength 
including the ileus psoas, quadriceps, hamstrings, anterior 
tibialis, extensor hallucis longus, plantar flexors, and foot 
evertors including the perineals and foot inverters were all 
5/5 bilaterally without deficit.  He had no sensory deficits 
of his distal extremities, and deep tendon reflexes were 
without hyperreflexia in the patellar tendon, ankle and ankle 
joint.  The veteran had no pseudomotor abnormalities.  X-rays 
of the lumbar spine were significant for marked narrowing 
between the L5 and S1.  There was also evidence of osteophyte 
formation at this level and a vacuum disc between L5 and S1.  
There was straightening of the lumbar spine, and both 
sacroiliac joints were normal.  The clinical impression was 
advanced degenerative osteoarthritis of L5 and S1.  The 
examiner did not associate these findings with the veteran's 
service-connected amputation residuals.  

Examination of the right hip was significant for full range 
of motion including flexion to 110 degrees, external rotation 
to 40 degrees, internal rotation to 25 degrees, and abduction 
to 40 degrees.  There was no pain on extreme range of motion 
and no tenderness over the greater trochanter in the iliac 
crest.  The veteran had a negative Patrick's test, and 
anterior compression of his pelvis was without pain in the 
pubic symphysis.  Abductors and adductors were 5/5 
bilaterally, and 
X-rays of the right hip were significant for no abnormality, 
fracture, joint space narrowing or osteoarthritis.  The 
clinical impression was normal right hip.

Pursuant to a February 1997 Board Remand Order, VA treatment 
records were requested and the veteran was scheduled for VA 
examination.  VA outpatient treatment records dated from 1983 
to 1996 show continued evaluation and treatment for right hip 
and low back pain.  

On VA examination in July 1997, the veteran reported a 
history of right hip pain since 1971 which he attributed to 
favoring his right lower extremity and putting more force on 
his left.  Over the years, he had multiple sites of aching 
pain and was on Disalcid.  At the time of the examination, he 
had pain in both buttocks radiating down the posterolateral 
aspect of both thighs onto the anterolateral aspect of both 
lower legs.  In addition, he had pain in both groins, the 
left slightly worse than the right.  He also had low back 
pain that was mostly central and spread out slightly to the 
sacroiliac joints.  

Examination revealed the veteran had well developed 
musculature of both arms and legs.  On motor examination, 
deep tendon reflexes were 2+ over the biceps, triceps and 
brachioradialis bilaterally.  There was mild lumbar 
paraspinous spasm, greater on the right than on the left, but 
no lumbar paraspinous tenderness.  There was mild bilateral 
sacroiliac tenderness as well as sciatic notch tenderness.  
Lumbar spine range of motion was 90 degrees of forward 
flexion, 30 degrees of extension, and 30 degrees of lateral 
bending bilaterally.  Left rotation was to 20 degrees and 
right lateral rotation was to 10 degrees.  Light touch was 
intact over both lower extremities.  Motor function was 5/5 
in all muscle groups of both lower extremities, including 
from the hip distally.  Deep tendon reflexes were 2+ and 
symmetrical at the knees and ankles.  Pedal pulses were 2+.  
The veteran had a well-healed scar where his right hallux 
ended at the distal end of the proximal phalanx.  There was 
no erythema, tenderness, or evidence of complication at that 
traumatic amputation site.  Hip range of motion was 
symmetrical bilaterally at 0 to 135 degrees flexion, 60 
degrees FER to 40 degrees FIR, and 0 to 45 degrees of 
abduction.  X-rays of the lumbar spine showed disc narrowing 
as well as increased subchondral bone density at the L5-S1 
level.  The right hip showed normal preservation of articular 
space, with very slight marginal osteophyte formation on the 
lateral aspect of the femoral head.  There was also a normal 
variant of a synovial herniation pit on the lateral aspect of 
the right femoral neck superiorly.  

The clinical assessments were traumatic amputation of the 
right great toe at the interphalangeal joint level, mild 
degenerative arthritis of the lumbar spine, and probable 
minimal degenerative arthritis of the hips.  The examiner 
concluded that there was no functional impairment, and opined 
that there was no reason whatsoever to consider the lumbar 
spine and hip arthritis to be service connected, nor was 
there any reason whatsoever to attribute the current back and 
hip symptoms to the traumatic injury of the right hallux.  

Analysis.  The Board finds that the veteran's claims for 
service connection for right hip and lumbar spine arthritis 
as secondary to the service-connected amputation of the 
distal phalanx of the right great toe are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a), in that each is 
a "plausible claim, meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board further finds that the statutory duty to 
assist has been satisfied.

The law permits the grant of service connection for a 
disability which results from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110.  To grant service connection on a secondary basis, 
38 C.F.R. § 3.310(a) provides that the injury or disease must 
be proximately due to or the result of the service-connected 
disease or injury.  Also, when a service-connected disability 
aggravates, but is not the proximate cause of, a non-service-
connected disability, service connection may be established 
for the increment of the nonservice-connected disability 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran contends that favoring his right foot has 
produced additional stress and strain on his right hip and 
has also resulted in degenerative arthritis of the lumbar 
spine.  While post-service medical evidence shows 
longstanding complaints and treatment for right hip and low 
back pain, it does not provide any indication that either are 
etiologically related to the service-connected right great 
toe amputation residuals.  After initially reviewing the 
veteran's appeal, the Board remanded the case for a medical 
opinion which specifically addressed the question of the 
etiology of his right hip and low back arthritis.  On 
examination in July 1997, the VA examiner specifically noted 
that there was no reason to attribute the veteran's current 
low back and right hip arthritis to the service-connected 
residuals of a right great toe amputation.  As this opinion 
was based on an examination of the veteran and a review of 
the evidence of record, the Board finds it controlling on the 
question of secondary service connection for both the right 
hip and lumbar spine disabilities.

The veteran has submitted no competent evidence to support 
his claim of a causal relationship between his service-
connected right great toe amputation residuals and the right 
hip and lumbar spine arthritis, and a layman such as the 
veteran is not competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The single 
competent medical opinion in the record, reported in the July 
1997 VA examination, conclusively found no etiological 
relationship between the service-connected right great toe 
amputation residuals and subsequent development of arthritis 
of the right hip and lumbar spine.  Thus, the Board finds 
that there is no medical basis for holding that the veteran's 
claimed right hip and lumbar spine arthritis and service-
connected amputation residuals are etiologically or causally 
associated.  This also refutes any grant of service 
connection for both disabilities on the basis of Allen, which 
would be permitted if the amputation residuals caused 
aggravation of these conditions.

In making its determination, the Board has considered the 
veteran's hearing testimony, which is considered credible 
insofar as it describes his current symptoms and beliefs that 
he has right hip and lumbar spine disorders which are related 
to his service-connected right great toe amputation 
residuals.  However, the competent evidence in this case does 
not provide a basis for favorable action on the veteran's 
claim.  As the preponderance of the evidence is against the 
claims for secondary service connection for right hip and 
lumbar spine arthritis, the appeals are denied.



ORDER

Service connection for right hip arthritis as secondary to 
the service-connected amputation of the distal phalanx of the 
right great toe is denied.  Service connection for 
degenerative arthritis of the lumbar spine as secondary to 
the service-connected amputation of the distal phalanx of the 
right great toe is denied.


		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1996), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.



- 8 -


